                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 UNITED STATES OF AMERICA                       )
                                                )
                                                )
 v.                                             )      Case No. 1:20cr00015
                                                )            ORDER
 COLE CARINI,                                   )
     Defendant                                  )
                                                )


      It is ORDERED that, no later than 14 days after the arraignment of the
defendant, counsel for the Government and the defendant must confer and attempt
to agree on a timetable and procedures for the parties’ pretrial disclosures under
Federal Rules of Criminal Procedure 16 and 26.2 and the Government’s disclosures
under Brady v. Maryland, 373 U.S. 83 (1963), and related cases, including United
States v. Giglio, 405 U.S. 150 (1972) (impeachment evidence). Upon agreement, the
parties shall forward an agreed order setting out the timetable and procedures for the
parties’ pretrial disclosures to the undersigned for entry. If the parties are unable to
reach an agreement, the parties shall promptly notify the court and request the court
to determine a timetable and procedures for pretrial disclosures.


      It is FURTHER ORDERED that defense counsel may make an electronic
copy of any materials provided by the Government to be given to the appropriate
person at the facility holding the defendant to allow the defendant to view these
materials while supervised in a secure location (i.e., warden’s office or counselor’s
office). These materials may not be given directly to the defendant, may not be
                                          -1-
downloaded in any form or printed by the defendant. The defendant is advised that
violation of this Order may result, in addition to other potential penalties, in the
defendant being required to show cause why the defendant should not be held in
contempt of court. Defense counsel must retrieve the electronic copy of these
materials at the conclusion of the case and delete or destroy the electronic copy of
these materials.


                                      ENTER:        July 14, 2020.



                                      /s/   Pamela Meade Sargent
                                            UNITED STATES MAGISTRATE JUDGE




                                        -2-
